Landon, J.:
Section 85 of chapter 42J, Laws 1855, provides that whenever the comptroller shall have sold lands for taxes, and “ if the discovery *385that the sale was invalid shall not be made until after the conveyance shall have been executed for the lands sold, it shall be the duty of the comptroller, on receiving evidence thereof, to cancel the sale, to refund out of the State treasury to the purchaser, his representatives or assigns the purchase-money and interest thereon.”
Here, before the discovery was made, the conveyance had been executed to Orson Richards. When the comptroller canceled the sale, if Richards or his representatives had held the lands under the comptroller’s deed, then the purchase-money and interest, by the terms of the statute, would have been payable to one or the other of them. But Richards conveyed by deed the most part of these lands; thus, as we think, presenting the case in which, under the statute, the piu’chase-money for the part sold is payable to “ his assigns.” It would be inequitable for Richards to receive from the State the purchase-money of the lands which he had sold to another. It is his grantee who suffers by the failure of title, and hence has a claim upon the justice of the State. Suppose Richards insolvent. He would get double pay for this land and his grantee get nothing. The statute should be so construed as to accomplish justice, and not invite dishonesty. The right of the grantee to these moneys was sustained in People ex rel. Millard v. Chapin (40 Hun, 386). The case was reversed, but upon other grounds. (104 N. Y., 96.)
The order of the comptroller should be affirmed, with costs.
Fish and Parker, JJ., concurred.
Order affirmed, with costs.